            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

JASON DUANE EMERY
ADC #510514                                                 PLAINTIFF

v.                      No. 1:18-cv-98-DPM-PSH

WENDY KELLEY, Director, Arkansas
Department of Correction; DEXTER
PAYNE, Deputy Director, ADC;
DeANGELO EARL, Warden, ADC Grimes
Unit; and GAIL HOLLAND, ADC                            DEFENDANTS

                                  ORDER
     On     de   nova   review,    the   Court   declines   the   partial
recommendation, NQ30, and sustains the Defendants' objections, NQ 31.
FED. R. CIV. P. 72(b)(3).   If Emery had gone after just "policy and
procedure makers" or "ADC officials" in his grievances, then a
response on the merits would have waived the Department's
exhaustion defense . Hammett v . Cofield, 681 F.3d 945, 947-48 (8th Cir.

2012).    But here, each grievance named someone involved in the
problem-Wendy Kelley -in addition to a catch-all reference to the
unnamed folks.    The Court concludes that these grievances weren't so
clearly flawed that addressing them on the merits amounted to a
waiver.    Cf Burns v . Eaton, 752 F.3d 1136, 1141-42 (8th Cir. 2014).
Emery therefore failed to exhaust his claims as to Payne, Earl, and
Holland.    Their motion for partial summary judgment, NQ 21, is
granted;     and Emery's claims against them are dismissed without
prejudice.
     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge




                                -2-
